—In an action to enforce the maintenance and child support provisions of a separation agreement, the plaintiff wife appeals from an order of the Supreme Court, Westchester *499County (Dickinson, J.), dated March 26, 1984, which denied her motion for summary judgment.
. Order reversed, on the law, with costs, motion for summary judgment granted, plaintiff is awarded the principal sum of $32,443.97, and matter remitted to the Supreme Court, Westchester County, for a hearing on the question of the amount of counsel fees to which plaintiff is entitled, and entry of an appropriate judgment.
No issues of fact regarding arrears of maintenance and child support, or plaintiffs entitlement to counsel fees, were presented so as to preclude Special Term from granting plaintiffs motion for summary judgment. However, a hearing must be held to determine the amount of the counsel fees. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.